The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 08/12/2021 amendment(s) /response(s) in the Application 16/668,207 by LEE et al. for “Method For Triggering Power Headroom Reporting in a Dual Connectivity System and a Device Therefore”, filed on 10/30/2019. The amendment/response has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 08/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent number 10531405 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Per the 08/12/2021 Amendment:  
Claims 1 and 8 are amended.
Claims 7 and 14 are cancelled. 
Claims 1-6, 8-13 are pending.

In view of the Terminal Disclaimer filed and approved on 08/12/2021, the provisional rejection based on nonstatutory double patenting has been withdrawn.

In view of the 08/12/2021 claim amendments, i.e., “wherein the first PHR comprises information regarding a difference between (i) a nominal UE maximum transmit power on a cell of the first MAC entity, and (ii) an estimated power for uplink transmission on the cell of the first MAC entity.” (as recited in claim 1, and similarly recited in claim 8) in combination with the other limitations, the previous rejection to the claims under 35 U.S.C. 103 are withdrawn.

Allowable Subject Matter
Claims 1-6 and 8-13 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 08/12/2021) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “wherein the first PHR comprises information regarding a difference between (i) a nominal UE maximum transmit power on a cell of the first MAC entity, and (ii) an estimated power for uplink transmission on the cell of the first MAC entity.” (as recited in claim 1, and similarly recited in claim 8) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found, which was previously cited, is as follows:

For example, KWON et al. (US20160066284A1) teaches A method performed by a User Equipment (UE) operating in a wireless communication system, (KWON, see Fig. 4, paragraphs 138-139, teach a UE for operation in a wireless communication system to perform the functions as described by Fig. 20, paragraph 280, wherein the UE reports power headroom (PH). For convenience, Fig. 4 (left) and Fig. 20 (right) are reproduced below side-by-side: 

    PNG
    media_image1.png
    644
    979
    media_image1.png
    Greyscale

the UE configured with a first Medium Access Control (MAC) entity corresponding to a first base station and a second MAC entity corresponding to a second base station, the method comprising: (KWON, see Fig. 4 above, paragraphs 138-139, teach the UE is configured, via dual connectivity, with a first macro base station comprising a MAC (i.e. first MAC entity) and a small base station comprising a MAC (i.e. second MAC entity).)  
triggering, based on a first type event occurring in the second MAC entity, a first power headroom report (PHR) in the first MAC entity; (KWON, see Fig. 20 above, step 2005, paragraphs 284, 286, teach triggering a PHR based on the satisfaction of a PHR transmission criterion (i.e. an event occurring in the other MAC entity).)
and transmitting the first PHR to the first base station, (KWON, Fig. 20, step 2010, paragraphs 286-288, teach reporting the PHR comprising the MAC CE to a first base station.)
KWON teaches various conditions for triggering the PHR (paragraphs 148, 284-285) for example: path loss change; PHR periodic timers; variation of a path loss value in at least one activated cell used as a path loss reference (PLR) is equal to or more than a predetermined value occurs and a PHR prohibit timer expires or when the PHR prohibit timer expires and the situation occurs; resource allocation for the uplink transmission is achieved or when the PUCCH transmission exists in the corresponding cell and when the change in power backoff request value P-MPR, is larger than the "dl-PathlossChange"[dB] value after the last power headroom reporting.

RYOO et al. (US20140329551A1) teaches PHR reporting based on specified conditions, wherein the first type event comprises: (1) (i) uplink resources being allocated for transmission on the any cell of the second MAC entity, or (ii) uplink transmission occurring on the any cell of the second MAC entity, (RYOO, Fig. 5A, paragraph 112, and alternatively Fig. 3B, step 384, teach PHR triggering based on SCELL activation (i.e. there is an UL transmission on any cell of the second MAC entity), and a path loss change, maximum power reduction (MPR), a power back off via a MAC entity corresponding to at least one base station among two base stations, each of which corresponds to a required power backoff for any cell of the second MAC entity as compared to a threshold.) and (2) a required power backoff for any cell of the second MAC entity has changed more than a threshold since a last transmission of a PHR when (i) uplink resources were allocated for transmission on the any cell of the second MAC entity, or (ii) uplink transmission occurred on the any cell of the second MAC entity. (RYOO, Fig. 5A, paragraph 112, and alternatively Fig. 3B, step 384, teach PHR triggering based on SCELL activation (i.e. there is an UL transmission on any cell of the second MAC entity), and a path loss change, maximum power reduction (MPR), a power back off via a MAC entity corresponding to at least one base station among two base stations, each of which corresponds to a required power backoff for any cell of the second MAC entity as compared to a threshold.)

KIM et al. (US20150382311A1) is directed to acquiring information for a path loss reference, wherein the information for the path loss reference indicates whether the UE applies as the path loss reference either a downlink of a primary cell or a downlink of a secondary cell (SCell), triggering a power headroom report (PHR) if a path loss is changed more than a threshold for at least one activated cell which is used as the path loss reference, obtaining power headroom information for each activated cell, if extended PHR is used and an uplink resource is allocated for new transmission, and generating a medium access control (MAC) protocol data unit (PDU) including the power headroom information for each activated cell and an indicator for each activated cell (see Abstract). For example, Fig. 7, step 735, paragraph 56, teach configuring the path-loss reference, including the power back-off computation, has changed more than a specified dB (i.e. any cell of the second MAC entity has changed more than the threshold) since the last transmission of a PHR.)

ZHANG et al. (US20110243016A1) is directed to performing a Power Headroom reporting procedure which is adapted for a user equipment, wherein the user equipment is operated in a plurality of activated serving cells. For example, Fig. 3, step 350, paragraph 68, teach determining whether a prohibit PHR timer expires or expired and at least one of the downlink path loss values is changed more than a path loss change threshold.

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “wherein the first PHR comprises information regarding a difference between (i) a nominal UE maximum transmit power on a cell of the first MAC entity, and (ii) an estimated power for uplink transmission on the cell of the first MAC entity.” (in combination with the other limitations) as recited in claim 1, and similarly recited in claim 8.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on M-F, 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412